Case 4:20-cv-00067-JED-FHM Document 18 Filed in USDC ND/OK on 10/26/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   JESSE WISE,
                                   Plaintiff,
   vs.                                                    Case No. 20-CV-67-JED-FHM
   BRET BOWLING, in his Individual and
   Official capacity as Creek County
   Sheriff, et al.,
                                   Defendants.

                                         OPINION AND ORDER

          The Motion to Compel filed by Defendant Bowling, [Dkt. 13], has been fully briefed,

  [Dkt. 13, 15, 17], and is ripe for decision.

          The only matter that remains in dispute is Plaintiff’s response to Interrogatory No.

  14 which requests Plaintiff to identify the date he retained an attorney to take legal

  action on his behalf regarding the incident at issue in this lawsuit.1 Plaintiff states he

  objects to answering on the basis of relevancy, attorney-client privilege, and work

  product. [Dkt. 15, p. 5], however since only the topic of relevancy is briefed, the court will

  not address the other topics.




          1
              Counsel are reminded of the obligation to comply with LCvR 37.2(d) which requires that the
  opening brief in support of a discovery motion “shall include a verbatim recitation of each interrogatory,
  request, answer, response and objection which is the subject of the motion.”
           Compliance with this rule, including recitation of the entire discovery request and response, is
  necessary as it facilitates the court’s consideration fo the specific discovery dispute in the context of the
  arguments pertaining to the particular discovery request at issue. The decision about whether a response
  will be compelled often rests on the precise language used in the disputed discovery request. Since
  failure to comply with an order compelling discovery carries the possibility of serious sanctions, including
  dismissal of claims or defenses and to prevent further disputes about what has been ordered, the motion,
  briefs, ans resulting order must necessarily be specific about what discovery requests are at issue. The
  court should not have to dig through attached exhibits to gain the necessary understanding of the
  discovery dispute to resolve it.
Case 4:20-cv-00067-JED-FHM Document 18 Filed in USDC ND/OK on 10/26/20 Page 2 of 2




         Defendant argues that the date Plaintiff hired an attorney is circumstantial evidence

  of when Plaintiff anticipated litigation, and therefore had a duty to preserve evidence.

  There is, however, no suggestion that the failure of Plaintiff to preserve evidence is an

  issue in this case. Accordingly, the court finds that the date Plaintiff hired an attorney is not

  relevant to any issue or defense in this case.           Plaintiff is not required to answer

  Interrogatory No. 14.

         Defendant’s Motion to Compel, [Dkt. 13], is DENIED. The parties are to bear

  their own expenses related to this motion.

         SO ORDERED this 26th day of October, 2020.




                                                 2
